Cite as 2016 Ark. App. 349

                   ARKANSAS COURT OF APPEALS
                                          DIVISION I
                                        No. CR-14-1071


                                                   Opinion Delivered   June 22, 2016

CALVIN DEE WILLIAMS                                APPEAL FROM THE CRITTENDEN
                                  APPELLANT        COUNTY CIRCUIT COURT
                                                   [NO. CR-11-392]
V.
                                                   HONORABLE RANDY F.
STATE OF ARKANSAS                                  PHILHOURS, JUDGE
                                  APPELLEE

                                                   AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                            WAYMOND M. BROWN, Judge

       Appellant’s probation for an underlying drug-possession charge was revoked, and he

was sentenced to six years’ imprisonment. Pursuant to Anders v. California1 and Rule 4-3(k)

of the Rules of the Arkansas Supreme Court and Court of Appeals, appellant’s counsel has

filed a motion to withdraw on the basis that there is no merit to an appeal. Appellant was

notified of his right to file a list of pro se points for reversal, but he has not done so. We

affirm the revocation and grant counsel’s motion to withdraw.

       Appellant pleaded guilty to one count of possession of cocaine on April 20, 2011, and

was sentenced to two years’ probation. He received conditions of his probation, which

included, among other things, that he report to his probation officer as directed and that he



       1
           386 U.S. 738 (1967).
                                  Cite as 2016 Ark. App. 349

pay all fines, costs, and fees. The State filed a petition to revoke on November 1, 2011,

alleging that appellant had violated at least six terms and conditions of his probation.

       Appellant’s revocation hearing took place on August 28, 2014. Amy Peyton, who

collects court-imposed fines and fees for the Crittenden County Sheriff’s Office, testified that

appellant had made only one $200 payment toward his fines, costs, and fees, leaving a balance

of $1770. She stated that she had not heard from appellant since the payment was made on

May 27, 2014.

       Mary Marshall, appellant’s probation officer, testified that appellant reported only for

his initial probation intake on July 8, 2011. She also stated that appellant never paid any of

his probation fees.

       Appellant testified that he knew that he had an obligation to report to his probation

officer but that he failed to report because he did not have the money to pay the fees and did

not want to go back to jail. He said that he did not pay his fines, costs, and fees as ordered

because one of his brothers died, his mother’s house was foreclosed on, and work was slow.

He testified that he went back to work full time in March 2014. Appellant stated that he was

scheduled to pay $300 on June 27, 2014, but that he was arrested on June 25, 2014.

       At the conclusion of the revocation hearing, the court found that appellant inexcusably

failed to report as ordered and that he failed to pay fines, costs, and fees. The court revoked

appellant’s probation and sentenced him to six years’ imprisonment.2


       2
       Although appellant’s probation was revoked after the original probation period would
have expired, the record contains evidence that a warrant was issued for appellant’s arrest on
November 1, 2011 and appellant was arrested on February 11, 2013 for violation of his

                                               2
                                   Cite as 2016 Ark. App. 349

       The only adverse ruling was the revocation of appellant’s probation. In revocation

proceedings, the circuit court must find by a preponderance of the evidence that the appellant

inexcusably violated a condition of probation.3 The State bears the burden of proof but needs

to prove that the appellant committed only one violation of the conditions.4 We agree with

counsel that, considering the evidence adduced at the hearing, the trial court’s revocation of

appellant’s probation was not clearly against a preponderance of the evidence and would not

be a meritorious ground for reversal.

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k), and we hold that there is no merit to an appeal. Therefore, we affirm the

revocation and grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLADWIN, C.J., and HOOFMAN, J., agree.

       Steven R. Davis, for appellant.

       No response.




probation prior to its expiration. See Ark. Code Ann. § 6-93-308(f) (Supp. 2015). As such,
the trial court had jurisdiction to revoke appellant’s probation. See Williams v. State, 2015
Ark. App. 245, 459 S.W.3d 814.
       3
           Hunter v. State, 2013 Ark. App. 387.
       4
           Id.


                                                  3